DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 recites that the projections extend for at least ½”, however this limitation is already found in claim 1, from which this claim depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
Claims 28 and 29 are objected to under 37 CFR 1.75 as being a substantial duplicate of claim 27. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). The above claims are substantially identical in scope since no description or limitations regarding the pump, degasser or melter are given, and all other limitations  appearing in the above claims are identical.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1, 2, 3, 4, 6, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2,966,345 to Burgoon et al (Burgoon et al). Burgoon et al teaches a shaft, which if desired, could be connected to a rotor of some undefined shape or configuration, including a first end (55) which could, if desired be received in a coupling, and a second end (opposite of 55) including a plurality of equally spaced projections (61) which if desired could be received in a rotor cavity of some undefined shape, size or configuration, where the projections “vertically” extend at least ½” from the annular outer surface of the shaft (see col. 5 lines 45-55 for example) and where the shaft may be coated with, and therefore comprise a ceramic (see col. 3, lines 28-32 for example), thereby showing all aspects of the above claims since it has been held where the prior art could, if desired by employed in a recited manner, even if such a use is not shown or suggested by the prior art, then the actual manner or method of use of an apparatus cannot be relied upon to fairly further limit claims to an apparatus itself. See MPEP 2114.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 19 and 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,846481 to Tilak (Tilak). Tilak teaches a rotor shaft (60) with a first end connected to a coupling to a motor shaft and motor (26) (see figures 1 and 3 for example) and a second end (see figure 3) connected to a rotor arrangement (52, 58) where the second end is connected by the use of projections (the bottom of the shaft 60 as shown in figure 3)  where a rotor structure (58, 52) includes a rotor cavity and rotor opening where the cavity is of a larger diameter than the opening, and where the rotor and rotor shaft are rotated, thereby showing all aspects of the above claims except to specifically teach that the projections of Tilak extend at least ½” from the outer surface of the rotor. However, it has been held that modification of the size of a component of an apparatus, absent any demonstrated new or unexpected result arising therefrom, would have been a modification obvious to one of ordinary skill in the art. See MPEP 2144.04 IV A. In the instant case, motivation to make the projections of Tilak of any equally useful size, as long a the projections can be operated in the manner required by Tilak, would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed. 
Claims 2, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tilak as applied to claim 1 above, further in view of US 7,470,392 to Cooper (Cooper). As applied to . 
Claims 5, 20, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tilak. As applied to claims 1  and 19 above, Tilak shows all aspects of the above claims except the specific use of three or four projections or corresponding abutments. However, it has been held that motivation to multiply the numbers of a component shown by the prior art in order to multiply the components effect would have been a modification obvious to one of ordinary skill in the art. See MPEP 2144.04 VI B. In the instant case, motivation to employ three or four projections and/or abutments in order to allow greater contact and a more secure attachment between the rotor shaft (60) and the rotor assembly (52,58) of Tilak would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed.

Allowable Subject Matter
Claims 27 and 30-37 are allowed.


Response to Arguments
Applicant's arguments filed on 5/27/2021 have been fully considered but they are not persuasive. 
Applicant’s argument that claim 6 is further limiting is not persuasive since as stated above, claim 1 specifically recited that the projections are all at least ½ inch in size.
Applicant’s argument that claims 27, 28 and 29 are different since a pump, degasser and scrap melter are different apparatus is noted but not persuasive since no structure or description of any of a pump, scrap melter or degasser is given which is in any way different from the descriptions in each of the above claims.
Applicant’s argument that threads are not the same as projections is not persuasive since a) threads do project outwardly from a shaft shown by Tilak and b) the projections in Tilak are the vanes which themselves include threads (see figure 3 of Tilak for example). 
Applicant’s further argument that the vanes or projections of Tlak are positioned in a stator and not a rotor is also not persuasive since with respect to claims 1-8, only a shaft is claimed, while in claims 19-26 only a rotor is claimed, the use of these components in some unnamed rotor or with some unnamed shaft is a claimed use of the shaft or rotors which could be achieved by the shaft and rotors of Tilak.
With respect to Applicant’s argument that Burdoon is not directed t a shaft in a rotor this is also not persuasive for substantially the same reasons as given for Tilak, i.e., only a shaft is actially claimed in claims 1-8 and these features are sown by Burdoon, where the shaft of Burdoon could, if desired be employed in the recited manner. It is noted that the claims (27-37) reciting a combination of a shaft and rotor are considered allowable over the cited references.
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243.  The examiner can normally be reached on Mon-Fri 7-3:30 (typical).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk